DETAILED ACTION

    PNG
    media_image1.png
    565
    417
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    373
    533
    media_image2.png
    Greyscale

Election
Applicant’s Election is again acknowledged. As no arguments traversing the requirement have been presented, it has been treated as a requirement without traverse, and is made FINAL.

    PNG
    media_image3.png
    295
    723
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the conditional “when” statements in the last four lines of claim 21 further limit the structure of independent apparatus 21. It is unclear how process steps of claims 21-25 are facilitated. It is unclear what structure is used to accomplish the specified conditional limitations.
Claim Rejections - 35 USC § 103
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of ANDERSON (US 2014/0166596 A1) and JENSEN (US 2008/0110812 A1). 
	ANDERSON discloses a system for removing water from a fuel system.  See “operating substance tank” 210 or 610, “water container” 240 or 640, controller 110, and various flowlines 294, 290, 232, 634, and 632, with some other lines being unlabled. Figures 1,2 and 6, and the flowcharts depicted in Figures 4 and 5 are most illuminating, although ANDERSON is relied upon for all that it teaches. ANDERSON does not appear to disclose directing separated water to an “exhaust system” for disposal.
	JENSEN discloses the directing of separated water from a trap to an exhaust system 126b in a similar system illustrated in Figure one depicted below. It is submitted that it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify ANDERSON to direct separated water to an exhaust system in order to efficiently dispose of separated water.

    PNG
    media_image4.png
    655
    720
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    494
    693
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    629
    720
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    428
    604
    media_image7.png
    Greyscale

25 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (US 2014/0166596 A1) and JENSEN (US 2008/0110812 A1)as applied to claims 21-24 above, and further in view of CLARKSON (US 6.170,470).

    PNG
    media_image8.png
    447
    730
    media_image8.png
    Greyscale

	CLARKSON teaches:
	A fuel pump 16 is connected to a valve 40 by an appropriate conduit 102. The valve 40 is connected to a first conduit 60 and to a second conduit 62. The first conduit 60 has a distal end that is attached to a float 106 that maintains a filter member 108 at a position near the surface 110 of the fuel 12. As fuel is added to the fuel reservoir 10 or removed from the fuel reservoir 10, the float member 106 maintains the position of the distal end of the first conduit 60 near the upper surface 110. This assures that the first conduit 60 will not draw water through it and through the valve 40 to the pump 16.

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by employing a float member and conduit as disclosed by CLARKSON in order to ensure that water will not be drawn in to the fuel system.
Response to Arguments
	Applicant’s arguments filed October 29, 2021, have been carefully considered, but not found persuasive. As a preliminary matter, it is important to note that Applicant elected claims 21-25 corresponding device or apparatus claims, and not method claims. Yet, Applicant’s arguments appear to fail to appreciate, or ignore this distinction.
	Furthermore, an Election of Species requirement was imposed, and Species 2 corresponding to the embodiment depicted in Figure 2 was elected without traverse. Claim 21 as amended, does not even appear to depict structure to accomplish “the feeding of the separated water to a fuel tank,” as argued in the Remarks of October 21, 2021. The system corresponding to elected Species 2 is described in Applicant’s Specification:
Fig. 2 shows the second embodiment of the dewatering device 10. Here, the dewatering line 100 comprises a feed line 101 and merely a forward feed line 103. The feed line 101 leads from the water container 410 to the water conveying device 110/into the forward feed line 103. The forward feed line 103 leads from the feed line 101/from the water conveying device 110 forward to/into the exhaust gas system 80, in particular to/into the exhaust gas silencer 80. Here, the feed line (101) can be configured as a section of the forward feed line 103, or vice versa. The water container 410 (preferably) and/or the feed line 101 have/has a water removal point 120, 420.


    PNG
    media_image9.png
    544
    849
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    326
    803
    media_image10.png
    Greyscale

	Responsively, Applicant changed “if” to --when-- and asserted:

    PNG
    media_image11.png
    231
    759
    media_image11.png
    Greyscale

	Applicant’s assertion not only fails to address the last two sentences of the rejection excerpt reproduced above in any way, but also fails to explain how the change from “if” to --when-- clarifies or negates the rejection. How does a mere “dewatering line” accomplish what is specified in “the last three paragraphs of claim 21?” The same “if” concerns exist with respect to the use of the conditional recitation, “when.” Accordingly, the rejection has been modified and maintained.
	Applicant next moves on to challenge the art rejections. However, absent the clarifications/corrections or insight the Examiner sought in making the 112 rejection in meaningfully proceed.
	At page 8, lines 10-12, Applicant agrees with the Examiner with emphasis:

    PNG
    media_image12.png
    140
    787
    media_image12.png
    Greyscale

	As was stated by the Examiner in the Office Action and now underlined:

    PNG
    media_image13.png
    492
    784
    media_image13.png
    Greyscale

	Applicant’s validation of the Examiner’s position on this point is acknowledged.
	



JENSEN reference, it is asserted:

    PNG
    media_image14.png
    103
    714
    media_image14.png
    Greyscale

	This argument is not commensurate in scope with elected claims 21-25. It is unclear how the “the feeding of the separated water to a fuel tank” is germane to elected Species 2. Species 2 does not depict any structure to accomplish “the feeding of the separated water to a fuel tank.”  Additionally, claims 21-25 do not specify a “fuel tank,” but rather “an operating substance tank.” This line of argument validates the imposition of election of species and restriction requirements which serve to provide a more focused examination and reduce examination burden. If Applicant who is in an infinitely better position to decipher presented claims and know which claims correspond to multiple disclosed species cannot properly do so, how can others?
	












    PNG
    media_image15.png
    99
    741
    media_image15.png
    Greyscale

	This argument is not well received. Initially, see:

    PNG
    media_image10.png
    326
    803
    media_image10.png
    Greyscale

	What is important to note here, is that the second of those “three paragraphs” recites language which is not depicted in the elected Species corresponding to Figure Two. Applicant is directed to the text of the art rejection with respect to the claimed “dewatering line”:
ANDERSON discloses a system for removing water from a fuel system.  See “operating substance tank” 210 or 610, “water container” 240 or 640, controller 110, and various flowlines 294, 290, 232, 634, and 632, with some other lines being unlabled. Figures 1,2 and 6, and the flowcharts depicted in Figures 4 and 5 are most illuminating, although ANDERSON is relied upon for all that it teaches.

The “dewatering” adjective is a mere recitation of intended use. Applicant uses “dewatering line” as a “catch-all” for several types of flowlines.

“fuel tank” & “water tank”), it is next asserted:

    PNG
    media_image16.png
    248
    751
    media_image16.png
    Greyscale

	These arguments are beyond comprehension. The simple fact that Applicant says “the dewatering line of claim 21 is nowhere to be found in the prior art” does not change the fact that it is disclosed. As was expressly stated in the rejection:
ANDERSON discloses a system for removing water from a fuel system.  See “operating substance tank” 210 or 610, “water container” 240 or 640, controller 110, and various flowlines 294, 290, 232, 634, and 632, with some other lines being unlabled. Figures 1,2 and 6, and the flowcharts depicted in Figures 4 and 5 are most illuminating, although ANDERSON is relied upon for all that it teaches.
	

Many of the various flowlines depicted in the Figures of Anderson, could be used as the claimed “dewatering line,” a phrase used by Applicant as a “catch-all” for several types of flowlines.



	From ANDERSON:
[0059] When fuel is less dense than water, fuel may rise to near the top of purge tank 640 and water may be stored near the bottom of purge tank 640 [Applicant’s claimed “water container”]. As water flows into purge tank 640 the level of the water may rise from the bottom toward the top of purge tank 640. Fuel from the top of purge tank 640 (e.g., above lateral plane 645) is purged out of purge tank 640 to the fuel tank 610 [Applicant’s claimed “operating substances tank”] via purge line 634 (Applicant’s claimed “dewatering line”]. Further, a check valve 630 is positioned at the top of purge tank 640 in purge line 634. While check valve 630 is illustrated as being positioned outside of purge tank 640, in some embodiments check valve 630 may be positioned inside of purge tank 640. Check valve 630 is adapted to allow a flow of fuel from purge tank 640 to fuel tank 610 while blocking a flow of fuel from fuel tank 610 to purge tank 640.

    PNG
    media_image17.png
    649
    725
    media_image17.png
    Greyscale

	The hindsight argument is noted. JENSEN discloses the directing of separated water from a trap to an exhaust system 126b in a similar system. It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify ANDERSON to direct separated water to an exhaust system in order to efficiently dispose of separated water, with the disposal mechanism (i.e., to the “exhaust system”) disclosed by JENSEN being an obvious alternative.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776